DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims: 
1 (Currently amended) A method of constructing a vault of a large storage tank for liquefied natural gas, comprising the steps of (a) modeling the vault of the large storage tank using a 3-D CAD application to generate a set of model data that display the vault as an umbrella type dome, formed from a plurality of panels fixed on a framework of parallels and meridians; (b) producing a first set of panels having shapes and dimensions predetermined according to the modeling data generated in step (a) and producing a plurality of framework members according to the modeling data generated in step (a); (c) on the top of a storage tank's [[man]]main body, constructing a vault framework based on the model data generated in step (a) by connecting and fixing framework members to form the parallels and meridians of the framework; (d) partially covering the framework built in step (c) by fixing the first set of panels according to the 

In the Specification:
At page 5 paragraph (7) section (c):
(c) on the top of a storage tank's [[man]]main body, constructing a vault framework based on the model data generated in step (a) by connecting and fixing framework members to form the parallels and meridians of the framework;

****END OF AMENDMENT****
The claims and corresponding specification have been amended to resolve a typographical error.
Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
Please see Examiner’s reasons for indication of allowable subject matter dated 8 August 2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        20 May 2021